January 27, 2006


Ms. Michelle E. Robberson
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202


Mr. William M. Hayner Jr.
William M. Hayner & Associates
2522 McKinney Avenue, Suite 102
Dallas, TX 75201
Mr. Gil L. Daley II
Law Office of Gil L. Daley, II, P.C.
1401 Elm Street, Suite 4585
Dallas, TX 75202

RE:   Case Number:  06-0031
      Court of Appeals Number:  05-05-01663-CV
      Trial Court Number:  03-9170-H

Style:      IN RE  BAYLOR MEDICAL CENTER AT GARLAND

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Motion  for  Temporary
Relief in Conjunction with Petition for Writ  of  Mandamus  and  issued  the
enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |